   Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 1 of 32 PageID #:1006



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
               Plaintiff,                         )
                                                  )          No. 16 C 10787
       v.                                         )
                                                  )          Judge Jorge L. Alonso
JUNG JOO PARK, CHARLES C. PARK,                   )
JAMES PARK, NINA PARK, and                        )
JOHN DOE, as representative of the estate         )
of Que Te Park,                                   )
                                                  )
               Defendants.                        )

                            MEMORANDUM OPINION AND ORDER

       Plaintiff, the United States of America, brings this action against surviving family members

of Que Te Park to collect a financial penalty assessed against him for failing to report his foreign

bank accounts. His children, defendants Charles C. Park, James Park, and Nina Park, have moved

to dismiss the claims against them. Additionally, James Park has moved to quash service of

process on behalf of his mother, Jung Joo Park. For the following reasons, the motions are denied.

                                        BACKGROUND

       The following facts are taken from the government’s Third Amended Complaint and are

assumed true at this early stage of the proceedings. Que Te Park (“Mr. Park”) was a businessman

who lived in Inverness, Illinois. Through his business entities, QT, Inc., and Q-Ray Company, Mr.

Park sold “Q-Ray” bracelets. A Q-Ray bracelet was an ionized piece of jewelry that purported to

relieve pain and arthritis by affecting the wearer’s “chi.” Mr. Park’s businesses sold Q-Ray

bracelets via television infomercials, websites, and trade shows, generating net sales figures of

approximately $87 million.
   Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 2 of 32 PageID #:1007



       Mr. Park’s wife, Jung Joo Park (“Mrs. Park”) served as Secretary of QT, Inc. and Q-Ray

Company. Their son Charles was an officer, shareholder, and director of QT, Inc., as well as a

shareholder of Ion Ray Co., Ltd., a corporation that distributed Q-Ray bracelets. The Parks’ son

James was a full-time employee of QT, Inc., and served as a director, and he was also a shareholder

of Ion Ray Co., Ltd. The Parks’ daughter Nina was a shareholder of Ion Ray Co., Ltd., and Ion

Ray, Inc., another corporation that marketed and sold Q-Ray bracelets.

       In May 2003, the Federal Trade Commission (“FTC”) filed suit against Mr. Park, his

business entities, and Mrs. Park for false and misleading advertising of the Q-Ray bracelets. See

Compl., FTC v. Que Te Park et al., Case No. 03 C 3578 (N.D. Ill. May 27, 2003), ECF No. 1.

Following a bench trial, the court entered final judgment against Mr. Park and the business entities,

granting relief that included disgorging approximately $16 million. See FTC v. QT, Inc., 512 F.3d

858, 860 (7th Cir. 2008). Mr. Park allegedly returned to consumers only $11.8 million of the $16

million due to them, and the FTC moved for the appointment of a receiver to conduct an

accounting, prevent dissipation of assets, recover fraudulently transferred assets, and repatriate

foreign assets to satisfy the FTC’s judgment.

       Mr. Park filed for Chapter 7 bankruptcy protection in February 2007, just two days after

the FTC filed its motion for appointment of a receiver. On May 3, 2007, the bankruptcy court

approved the trustee’s appointment of an examiner to investigate Mr. Park’s affairs and determine

whether he had concealed assets. The bankruptcy court ordered Mr. Park to surrender his property

and sit for an examination, but sometime in late 2007 or early 2008, Mr. Park fled the country.

The trustee filed an adversary proceeding to contest the discharge of Mr. Park’s debts, alleging

that he had concealed assets to defraud creditors.




                                                 2
   Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 3 of 32 PageID #:1008



       On June 30, 2008, the United States Department of Justice sought an order from a federal

court in Miami to authorize the Internal Revenue Service (“IRS”) to use a John Doe summons to

request information from Swiss bank UBS AG about United States taxpayers who may be using

Swiss bank accounts to evade federal income taxes. Following service of the summons on July

21, 2008, the government received banking information for accounts of which Mr. and Mrs. Park

were beneficial owners. Their tax returns did not reflect their interest in these Swiss bank accounts.

The government alleges that Swiss banks’ compliance with its attempts to obtain information from

them was receiving publicity in 2008 and thereafter, which drove taxpayers such as Mr. Park to

disclose foreign bank accounts they had not previously disclosed.

       On June 10, 2010, Mr. Park filed amended tax forms for the years 2007 and 2008. Mr.

Park had timely filed a 2007 Report of Foreign Bank Accounts (“FBAR”) form, but he had only

disclosed three foreign bank accounts on that form, and his 2007 Form 1040 reported interest

income of only $9,900 from an HSBC bank account in China. In 2010, his amended form 1040X

for 2007 showed additional income from foreign bank accounts totaling nearly $240,000. For

2008, Mr. Park had not timely filed any FBAR form, but in 2010, he filed a delinquent 2008 FBAR

form, which disclosed not three but ten foreign bank accounts—the UBS account, four other Swiss

bank accounts, two Chinese accounts, and three Korean accounts—containing more than $7

million.

       Between 2008 and his death in 2012, Mr. Park made numerous transfers to Nina. From

June 7, 2010, to May 4, 2012, he transferred $43,017 to Nina through her Chase bank account. In

June 2008, through Mrs. Park, he provided Nina and Mrs. Park $280,000 to purchase a

condominium at 2101 West Rice Street in Chicago, titled in the name of Nina and Mrs. Park. In




                                                  3
   Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 4 of 32 PageID #:1009



2009, Mrs. Park transferred her interest in the condo to Nina, making her the sole title holder, and

Nina has earned rental income from the condo ever since.

        In 2011, the IRS initiated an audit of Mr. Park’s tax accounts. During the audit, the

government learned that Mr. Park died in July 2012. Under the terms of a will executed and

notarized in Illinois, his assets were to be placed into a revocable trust, which became irrevocable

upon Mr. Park’s death. The beneficiaries were the four defendants in this case. Mrs. Park was the

Successor Trustee to Mr. Park; if she was unable to act as trustee, then Charles, James, and Nina

(“the Park children”) were Successor Co-Trustees.

        Mr. Park owned substantial property in South Korea. After Mr. Park’s death, despite the

existence of the Illinois will and without probating it, Mrs. Park and Charles arranged with South

Korean probate attorneys between November 2012 and January 2013 to oversee a sale of the South

Korean property and a distribution of the proceeds of over $3.6 million to the Park children and

Mrs. Park. Each of the Park children received $400,000 from the sale of the South Korean

property. Mrs. Park received $2,300,000.

        On November 21, 2014, the IRS assessed a penalty against Mr. Park of $3,509,429.50, fifty

percent of the value of his foreign bank accounts, for his willful failure to file a timely FBAR form

for 2008. The penalty remains unpaid.

        The government’s complaint consists of six counts: Count I, against Charles and Mrs. Park,

as representatives of Mr. Park’s estate, to reduce the 2008 FBAR civil penalty to judgment; Count

II, against Mrs. Park, for fiduciary liability under 31 U.S.C. § 3713; Count III, for fiduciary liability

of Charles Park under 31 U.S.C. § 3713; Count IV, to set aside fraudulent transfers under 28 U.S.C.

§ 3304; Count V, to set aside fraudulent transfers under the Illinois Fraudulent Conveyances Act;

and Count VI, for federal common law restitution/unjust enrichment.



                                                   4
   Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 5 of 32 PageID #:1010



       Mrs. Park now resides in South Korea, and the government has not served her there. The

government attempted to serve her at James’s home in Georgia. James moves to quash service.

The Park children move to dismiss the complaint.

                                            ANALYSIS

       “A motion under Rule 12(b)(6) tests whether the complaint states a claim on which relief

may be granted.” Richards v. Mitcheff, 696 F.3d 635, 637 (7th Cir. 2012). Under Rule 8(a)(2), a

complaint must include “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). The short and plain statement under Rule 8(a)(2) must

“‘give the defendant fair notice of what the claim is and the grounds upon which it rests.’” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

(1957) (ellipsis omitted)).

       Under federal notice-pleading standards, a complaint’s “[f]actual allegations must be

enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. Stated

differently, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “In reviewing the sufficiency of a

complaint under the plausibility standard, [courts must] accept the well-pleaded facts in the

complaint as true, but [they] ‘need[ ] not accept as true legal conclusions, or threadbare recitals of

the elements of a cause of action, supported by mere conclusory statements.’” Alam v. Miller

Brewing Co., 709 F.3d 662, 665-66 (7th Cir. 2013) (quoting Brooks v. Ross, 578 F.3d 574, 581

(7th Cir. 2009)).



                                                  5
   Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 6 of 32 PageID #:1011



       Additionally, any claims of or including acts of fraud must comply with Federal Rule of

Civil Procedure 9(b), which requires the pleading party to “state with particularity the

circumstances constituting fraud.” United States ex rel. Presser v. Acacia Mental Health Clinic,

LLC, 836 F.3d 770, 775 (7th Cir. 2016). Although fraudulent or deceptive intent “may be alleged

generally,” Rule 9(b) requires a plaintiff to describe the “circumstances” of the alleged fraudulent

activity with “particularity” by providing the “who, what, where, when and how” of the alleged

fraudulent conduct. See Bank of Am., Nat’l Ass’n, v. Knight, 725 F.3d 815, 818 (7th Cir. 2013).

       Federal Rule of Civil Procedure 12(b)(5) authorizes a party to file a motion challenging the

sufficiency of service of process. “Where there has been insufficient process, the Court does not

have personal jurisdiction over a defendant.” Pike v. Decatur Mem’l Hosp., No. 1:04-CV-0391,

2005 WL 2100251, at *1 (S.D. Ind. Aug. 26, 2005) (noting that “motions pursuant to Rule 12(b)(5)

and Rule 12(b)(2) (a motion to dismiss for lack of personal jurisdiction) are interrelated”). In

considering a 12(b)(5) motion, the court may receive evidence outside the pleadings, Chatman v.

Condell Med. Ctr., No. 99 C 5603, 2002 WL 737051, at *2 (N.D. Ill. Apr. 22, 2002), but “the facts

are viewed in the light most favorable to the nonmoving party.” Paget v. Principal Fin. Grp., No.

1:12-CV-01575-TWP-MJ, 2013 WL 4413324, at *1 (S.D. Ind. Aug. 14, 2013) (citing RAR, Inc. v.

Turner Diesel, Ltd., 107 F.3d 1272, 1275 (7th Cir. 1997)). “Service generally will be quashed and

the action preserved [rather than dismissed] in those cases in which there is a reasonable prospect

that plaintiff ultimately will be able to serve defendant properly.” Chatman, 2002 WL 737051, at

*2; see also Hill v. Sands, 403 F. Supp. 1368, 1370 (N.D. Ill. 1975) (“[I]f service of process is

insufficient but a reasonable prospect exists that the plaintiff could properly serve the defendant,

the court quashes service but retains the case.”).




                                                     6
     Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 7 of 32 PageID #:1012



I.    APPLICABILITY OF SOUTH KOREAN LAW

        Initially, the Park Children argue, relying on Berliant v. Commissioner, 729 F.2d 496, 499-

500 (7th Cir. 1984), that the law of South Korea, which the government has not invoked, governs

any transferee liability of Charles and his siblings for their father’s FBAR penalty. It is unclear

why this matters to the Park children; they do not describe any conflict between South Korean and

Illinois or federal law that explains their preference. But whatever their reasons, their argument is

unpersuasive because they have not cited pertinent legal authority to support it.

        Berliant concerned transferee liability under 26 U.S.C. § 6901, a statute not implicated

here. In Commissioner v. Stern, 357 U.S. 39, 42-43 (1958), on which the Seventh Circuit relied

in Berliant, the United States Supreme Court held that a predecessor version of § 6901 “neither

creates nor defines a substantive liability but provides merely a new procedure by which the

Government may collect taxes”—specifically, § 6901 provides that the government may collect

taxes from a taxpayer’s transferee by the same “summary administrative” procedures it uses to

collect from taxpayers themselves. Because the statute is “purely . . . procedural,” and because

federal courts have long applied state law when the government seeks to collect from a taxpayer’s

transferee without Congress “manifest[ing] a desire for uniformity of liability,” the Court held that

“until Congress speaks to the contrary, the existence and extent of liability should be determined

by state law.” Id. at 44-45. The portion of Berliant that the Park children cite is nothing more

than a straightforward application of this holding. See 729 F.2d at 499 (“In order for [appellants]

to be liable as transferees . . . there must be a basis under state law or . . . equity . . . for imposing

transferee liability. [Stern, 357 U.S. at 39.] Section 6901(a) merely establishes a procedure for

tax collection but does not establish transferee liability. Since [the decedent’s] probate estate was




                                                    7
      Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 8 of 32 PageID #:1013



 administered under Illinois law, that law governs whether [the appellants] are liable, legally or

 equitably, for the estate’s unpaid taxes.”).

         The proposition that a particular tax collection statute is “purely . . . procedural,” Stern,

 357 U.S. at 44, or “merely establishes a procedure,” Berliant, 729 F.2d at 499, has no application

 in a case in which the government has not followed that procedure, has not cited or relied on that

 statute, and is not seeking to collect a tax. In this case the government has not sought to collect

 taxes, estate or otherwise, by way of its “summary administrative” process under § 6901; to the

 contrary, it has sought to collect an unpaid FBAR penalty by filing this civil action, in which it

 asserts numerous independent causes of action. The Park children have not explained why § 6901

 or Berliant applies here.

         By no means did Berliant hold that, in any case in which the government seeks to collect

 proceeds of the administration of an estate under any legal theory, the law of the situs of the estate

 governs any transfers from the estate to the decedent’s children for all purposes. While certain of

 the Park children’s property rights might well be governed by South Korean law, Berliant does

 not compel that conclusion, nor have the Park children otherwise demonstrated it. Certainly,

 neither Berliant nor any other authority the Park children have cited suggests that the Court must

 dismiss this case based on South Korean law; so far as defendants have shown, South Korean law

 could be in perfect harmony with other potentially applicable law in all relevant respects. The

 Court rejects, at least for now, defendants’ argument that South Korean law governs transferee

 liability in this case.

II.    FBAR PENALTY

         The government claims that Mrs. Park and Charles are liable for the FBAR penalty

 assessed against Mr. Park as representatives of his estate. Charles argues that the government fails



                                                   8
   Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 9 of 32 PageID #:1014



to state an FBAR claim because (a) the government has not pleaded sufficient factual detail about

the penalty and the assessment, (b) the penalty is invalid because it exceeds the maximum set by

applicable regulations, and (c) the government did not timely assert the claim during Mr. Park’s

lifetime and it does not survive his death.

           A. Plausibility of Government’s FBAR Claim

       In order to state a claim to reduce to judgment a civil FBAR penalty imposed under 31

U.S.C. § 5314, 31 U.S.C. § 5321, and 31 C.F.R. § 1010.350, the government must plead facts to

support reasonable inferences that (1) the government assessed a civil penalty, and (2) the penalty

was valid because (a) Mr. Park was a U.S. “person” who (b) had an interest in or authority over

foreign accounts, which (c) had an aggregate value of $10,000 or more, and (d) he willfully failed

to file an FBAR form to report the accounts to the government. United States v. Pomerantz, No.

C16-0689, 2017 WL 2483213, at *5 (W.D. Wash. June 8, 2017).

       According to Charles, the government’s allegations do not meet the Twombly/Iqbal

plausibility standard because it does not allege factual details such as when Mr. Park filed certain

tax forms and what information they contained. Without more facts, Charles argues, it is not

plausible that any deficiency in his foreign bank account reporting was willful. Further, Charles

argues that the government does not allege in sufficient detail the terms and circumstances of the

assessment.

       With respect to the FBAR claim, the government alleges the following core facts:

       •   A judge of this district entered a judgment of some $16 million against Mr. Park and
           his businesses, which they did not fully satisfy;
       •   In the midst of subsequent bankruptcy proceedings, Mr. Park fled the country;
       •   Mr. Park timely filed a 2007 FBAR form, disclosing three accounts, but did not timely
           file a 2008 FBAR form by June 30, 2009;
       •   Following reports that Swiss banks were cooperating with the United States
           government by revealing information about foreign accounts held by United States
           residents (and after UBS revealed such information about Mr. Park’s accounts), tax

                                                 9
    Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 10 of 32 PageID #:1015



            advisors began to counsel taxpayers to file amended tax forms disclosing such accounts
            for prior years;
        •   On June 10, 2010, Mr. Park filed a delinquent 2008 FBAR form 1 disclosing ten foreign
            bank accounts, some of which he had not previously disclosed, which held more than
            $7 million; and
        •   The IRS assessed an FBAR penalty for 2008 on November 21, 2014.

        The Court is unable to find any deficiency in these allegations. First, Charles argues that

the allegations of the assessment are insufficient because the government does no more than baldly

state that a penalty was assessed on a particular date in 2014, without describing or attaching any

documentation of the assessment. But to require such detailed pleading would all but require the

government to plead evidence, which exceeds the Twombly/Iqbal standard. See Lippert v.

Godinez, No. 13 C 1434, 2014 WL 540415, at *2 (N.D. Ill. Feb. 11, 2014) (citing Iqbal, 556 U.S.

at 678) (“[Plaintiff] need not prove his claim in his complaint; he need only allege sufficient facts

to state a claim that is plausible on its face.”). The government need only allege sufficient facts to

make plausible the conclusion that the government assessed a valid penalty, and it does so by

making detailed allegations of the underlying conduct for which the penalty was assessed. The

government need not, for example, attach documentation of the assessment to its complaint; that

sort of evidence need only be introduced at later stages of the case. See Bartholet v. Reishauer

A.G. (Zurich), 953 F.2d 1073, 1078 (7th Cir. 1992) (stating that “[a] complaint under Rule

8 limns the claim; details of both fact and law come later, in other documents”). To the extent




1
  Charles argues in the Park children’s motion to dismiss that “the allegations of the Third Amended
Complaint give the impression that Que Te may have filed more than one 2008 FBAR.” (Mot. to Dismiss
3d Am. Compl. at 7, ECF No. 74.) The Court finds no such ambiguity in the complaint. Even if the
complaint is ambiguous, the Court is bound to resolve the ambiguity by construing the allegations so as to
permit reasonable inferences in favor of the plaintiff, so long as the allegations give rise to a reasonable
expectation that discovery will yield evidence supporting them. See Olson v. Champaign Cty., Ill., 784
F.3d 1093, 1103 (7th Cir. 2015) (citing Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009)). So construing
the allegations, the complaint describes a single 2008 FBAR form, untimely filed in 2010, with sufficient
clarity to give fair notice of the government’s claim, which is all it is required to do at this early stage.

                                                     10
  Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 11 of 32 PageID #:1016



Charles argues that the government’s allegations are insufficient because it does not specifically

describe or attach particular documents, he is incorrect.

       Charles argues that the allegations are not sufficient to support a reasonable inference that

Mr. Park acted willfully, based on United States v. Pomerantz, No. C16-689, 2017 WL 2483213,

at *3 (W.D. Wash. Jun. 8, 2017). See also Bedrosian v. United States, 912 F.3d 144, 152-53 (3d

Cir. 2018) (defining “willfulness,” in the context of a claim for an FBAR penalty, as knowing or

reckless conduct). But the government points out that the Pomerantz court later held in a

subsequent decision that the government’s amended complaint contained sufficient allegations of

a willful FBAR violation because the penalized party had properly filed FBAR forms in prior

years, so he clearly knew of the requirement and how to satisfy it:

        In its amended complaint, the Government alleges that Mr. Pomerantz filed timely
        FBAR Forms, reporting his interest in the CIBC accounts for the years 2001-2002,
        and again in 2005. This allegation is sufficient to demonstrate that Mr. Pomerantz
        understood the reporting requirements regarding the CIBC accounts long before
        2007, the first year that the Government alleges Mr. Pomerantz willfully failed to
        report his income in these accounts. The Government’s other allegations—that Mr.
        Pomerantz signed tax returns in the years 2007 through 2009, and reported income
        from the CIBC accounts when that income was less significant, but failed to report
        higher maximum account balances—support the inference that Mr. Pomerantz
        acted with knowledge that his conduct was unlawful. The Government’s amended
        complaint therefore pleads sufficient factual content to allow the Court to draw the
        reasonable inference that the defendant willfully failed to file FBAR Forms for the
        CIBC Accounts.

United States v. Pomerantz, No. C16-689, 2017 WL 4418572, at *3 (W.D. Wash. Oct. 5, 2017)

(internal citations omitted). This case is similar. Mr. Park filed a timely FBAR form for the year

2007, but he only disclosed three foreign accounts on it, and on his original, timely-filed 2007 tax

return, he reported interest income of less than $10,000 from a HSBC account in China. In 2008,

he did not file a timely FBAR form, and in his timely-filed tax return he reported a similar amount

of income from the Chinese HSBC account. In the amended tax forms he filed in 2010, he reported



                                                11
  Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 12 of 32 PageID #:1017



ten foreign bank accounts in 2008, as well as 2008 interest income several times what he had

initially reported. A reasonable factfinder could conclude from these facts, as in the second

Pomerantz decision, that Mr. Park knew of the FBAR filing requirement (after all, he filed an

FBAR form in 2007) and willfully failed to file one in 2008 to prevent the government from

learning of foreign assets and income. Also supporting the inference are the facts that plaintiff

was experiencing financial difficulties due to the judgment against him, which caused him to

declare bankruptcy and flee the country. These facts might signal to a reasonable factfinder that

plaintiff did not file an FBAR form in 2008 because he was trying to preserve as much of his assets

and income as he could, rather than exhaust them by paying debts to the government.

       Charles’s arguments are without merit because he overstates the government’s pleading

burden and because, based on the allegations the government has made, a reasonable factfinder

could conclude that he willfully failed to file a FBAR form.

           B. Validity of Government’s FBAR Claim

       Charles argues that the FBAR penalty the government allegedly assessed against Mr. Park

was invalid because it exceeded the legal limit for such penalties.

       The applicable legal and regulatory structure is as follows:

       In 1970, Congress enacted the Currency and Foreign Transactions Reporting Act,
       commonly referred to as the Bank Secrecy Act (“BSA”), 31 U.S.C. §§ 5311-5314,
       5316-5332, in order to combat money laundering in the United States . . . . Congress
       authorized the Department of Treasury (the “Treasury”) to implement the
       BSA. See 31 U.S.C. § 5311.

       Pursuant to the BSA, United States “persons” are required to file an FBAR
       indicating their financial interests in and/or signatory authority over a foreign
       account if certain conditions are met. See 31 U.S.C. § 5314(a); 31 C.F.R. §
       1010.350(a). Specifically, such persons must file an FBAR by June 30 “of each
       calendar year with respect to foreign financial accounts exceeding $10,000
       maintained during the previous calendar year.” See 31 C.F.R. § 1010.306(c).




                                                12
  Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 13 of 32 PageID #:1018



        Congress authorized the Secretary of the Treasury (the “Secretary”) to assess
        penalties against those who fail to satisfy the FBAR filing requirement. See [31
        U.S.C. §] 5321; 31 U.S.C. § 5322. The Secretary delegated authority to . . . the
        Director of the Financial Crimes Enforcement Network . . . to impose civil
        penalties, [and he, in turn,] delegated [his] FBAR duties to the IRS. . . . Thus, the
        IRS is responsible for . . . “[a]sessing and collecting civil penalties [for FBAR
        violations.]” IRS FBAR Reference Guide, https://www.irs.gov/pub/irs-
        utl/IRS_FBAR_Reference_Guide.pdf.

        . . . For willful violations, the IRS may impose a criminal penalty and/or a civil
        penalty. See § 5321; 31 U.S.C. § 5322. The civil penalty for a willful violation may
        not exceed the greater of $100,000, or 50% of the amount in the unreported
        account. See § 5321(a)(5)(C).

        The IRS must assess a civil penalty within six years of the violation. See §
        5321(b)(1). To collect the assessment [in a case in which the taxpayer faced no
        criminal action arising out of the same transaction], the Government must
        commence a civil action within two years of . . . [“]the date the penalty was
        assessed[.]” See § 5321(b)(2).

United States v. Estate of Schoenfeld, 344 F. Supp. 3d 1354, 1357-58 (M.D. Fla. 2018) (internal

citations altered).

        Charles argues that, while § 5321(a)(5)(C) provides that the maximum FBAR penalty is

$100,000 or 50% of the amount in the unreported account, the penalty is further limited by 31

C.F.R. § 1010.820(g), which provides that the maximum penalty for a willful violation is not to

exceed $100,000, total:

        (g) For any willful violation committed after October 27, 1986, of any requirement
        of § 1010.350, . . . the Secretary may assess upon any person, a civil penalty:
                ...
                (2) In the case of a violation of § 1010.350 . . . involving a failure to report
                the existence of an account or any identifying information required to be
                provided with respect to such account, a civil penalty not to exceed the
                greater of the amount (not to exceed $100,000) equal to the balance in the
                account at the time of the violation, or $25,000.

31 C.F.R. § 1010.820 (emphasis added). Two district courts have so held, reasoning that the BSA

gives the Secretary of the Treasury the discretion to determine what penalties to impose for

violations of the statute, and the government is bound by regulations promulgated by the

                                                  13
  Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 14 of 32 PageID #:1019



Department of Treasury such as 31 C.F.R. § 1010.820, so long as they are not inconsistent with

the BSA. See United States v. Wahdan, 325 F. Supp. 3d 1136, 1139-40 (D. Colo. 2018), United

States v. Colliot, No. AU-16-CA-01281-SS, 2018 WL 2271381, at *2-3 (W.D. Tex. May 16,

2018).

         Several district court and United States Court of Federal Claims decisions have rejected

the reasoning of Wahdan and Colliot. See United States v. Garrity, No. 3:15-CV-243, 2019 WL

1004584, at *1-5 (D. Conn. Feb. 28, 2019); United States v. Horowitz, 361 F. Supp. 3d 511, 514-

15 (D. Md. 2019); Kimble v. United States, 141 Fed. Cl. 373, 388-89 (2018); Norman v. United

States, 138 Fed. Cl. 189, 195-96 (2018). In Garrity, the most recent such decision and the most

exhaustively reasoned, the court explained that the Secretary promulgated the penalty portion of §

1010.820 in 1987, and the regulation simply restated, nearly verbatim, what at that time was the

language of the penalty section of the statute. Garrity, 2019 WL 1004584 at *2. In 2004, Congress

amended 31 U.S.C. § 5321(a)(5) to state that the maximum penalty for an FBAR violation, if found

to be willful, “shall be increased to the greater of—(I) $100,000, or (II) 50 percent of the amount”

in the unreported account. The Secretary did not promulgate updated regulations to reflect the

new penalty.

         The court in Garrity reasoned that “where Congress intended in the BSA to rely on the

Secretary first to flesh out the statutory scheme by regulation, it made that intention clear,” as it

had in § 5314, which directed the Secretary to “require citizens to . . . ‘keep records . . . and file

reports’” containing certain information ‘in the way and to the extent the Secretary prescribes.’”

2019 WL 1004584, at *3 (quoting 31 U.S.C. § 5314(a)). But Congress had betrayed no such

intention in § 5321(a)(5). Garrity, 2019 WL 1004584, at *3. While Congress did not establish

specific reporting requirements in the BSA, leaving that to the Secretary, it did establish, in § 5321,



                                                  14
  Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 15 of 32 PageID #:1020



specific parameters for civil penalties, providing what the maximum penalty for willful violations

“shall” be. According to the court in Garrity, it does not follow from the fact that the Secretary

has discretion to establish the reporting requirements that give rise to an FBAR violation that the

Secretary also has discretion to “override Congress’s clear directive” with respect to what the

applicable penalties “shall” be, once the Secretary “chooses to impose them for a reporting

violation.” Id.; see also Norman, 138 Fed. Cl. at 196 (reasoning that Congress’s use of the

“imperative, ‘shall,’ rather than the permissive, ‘may,’ . . . removed the Treasury Secretary’s

discretion to regulate any other maximum”); id. at 195-96 (reasoning that Congress stated its

intention to amend the BSA in 2004 to “‘increase[e] the penalty for willful behavior’” in order to

“‘improve the reporting of foreign financial accounts’”) (quoting S. Rep. No. 108-192 at 108

(2003) and Joint Committee on Taxation, General Explanation of Tax Legislation Enacted in the

108th Congress, JCS-5-05 at 387 (2005)).

       The Garrity decision also rejected the argument that, even assuming that Congress left the

Secretary any discretion with respect to the maximum penalty for a willful FBAR violation, the

Secretary intentionally limited his own discretion by leaving § 1010.820’s $100,000 maximum in

place. The court explained that § 1010.820, when it was initially promulgated in 1987, had only

parroted the language of the statute so that the Treasury department could enforce the BSA “‘to

the fullest extent possible.’” Garrity, 2019 WL 1004584, at *3 (quoting Amendments to

Implementing Regulations Under the Bank Secrecy Act, 52 Fed. Reg. 11436, 11440 (Apr. 8,

1987)). Further, unlike other portions of the regulation, the portion that was related to the penalty

for willful FBAR violations by a “person” (as opposed to a financial institution) was not

promulgated after notice and comment. See 52 Fed. Reg. at 11436 (“On August 25, 1986, Treasury

published in the Federal Register (51 FR 30233) a series of proposed changes to the Bank Secrecy



                                                 15
  Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 16 of 32 PageID #:1021



Act regulations.”); Amendments to Implementing Regulations; the Bank Secrecy Act, 51 Fed. Reg.

30233 (Aug. 25, 1986) (making no mention of penalties for willful violations of BSA by persons).

Because the penalty portion of the rule never went through the notice-and-comment process, it was

“at most, an interpretive rule; it ‘d[id] not have the force and effect of law.’” Garrity, 2019 WL

1004584, at *3 (quoting Perez v. Mortgage Bankers Ass’n, 135 S. Ct. 1199, 1204 (2015)). Thus,

courts need not place any weight on the fact that the Secretary has left § 1010.820 in place.

       This Court finds the reasoning of Garrity and Norman persuasive. Congress specifically

and intentionally raised the maximum penalty for FBAR violations, and no regulation promulgated

by the Secretary can reduce it again. Administrative regulations exist to implement statutes, not

alter them. See Norman, 138 Fed. Cl. at 196 (citing United States v. Larionoff, 431 U.S. 864, 873

(1977) (“For regulations, in order to be valid, must be consistent with the statute under which they

are promulgated.”)); see also Manhattan Gen. Equip. Co. v. Comm’r, 297 U.S. 129, 134 (1936)

(“The power . . . to prescribe rules and regulations . . . is not the power to make law, for no such

power can be delegated by Congress, but the power to adopt regulations to carry into effect the

will of Congress as expressed by the statute. A regulation which does not do this, but operates to

create a rule out of harmony with the statute, is a mere nullity.”). The penalty provision of 31

C.F.R. § 1010.820 does not state the maximum applicable penalty under 31 U.S.C. § 5321(a)(5);

the maximum penalty is in the text of the statute, and, regardless of whether the Secretary has

discretion to define FBAR reporting requirements, once a violation has occurred, the statute’s

maximum penalty provision applies.

       At most, as the Garrity court explained, § 1010.820 is an “interpretive rule” that is “issued

by an agency to advise the public of the agency’s construction of the statutes and rules which it

administers,” Perez, 135 S. Ct. at 1204 (internal quotation marks omitted)—but it no longer



                                                16
  Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 17 of 32 PageID #:1022



appears to serve even that limited purpose. Not only does the text of the statute tell a different

story, so does the IRS. The government’s position in this lawsuit is apparently guided by the

Internal Revenue Manual (“IRM”) § 4.26.16.6.5(3), which, as the court explained in Horwitz,

“now provides that ‘[f]or violations occurring after October 22, 2004, the statutory ceiling is the

greater of $ 100,000 or 50% of the balance in the account at the time of the violation.’” 361 F.

Supp. 3d at 515. The IRM does not have the force of law, but it “has been used, on a limited basis,

to provide guidance in interpreting terms in regulations.” Id. at 515 (internal quotation marks

omitted). The Court finds its guidance persuasive in this case, for the reasons set forth above.

        Charles tacks on an argument that the assessment of the penalty violated due process and

the Administrative Procedure Act, 5 U.S.C. § 551 et seq.          This is an affirmative defense

inappropriate for resolution on a motion to dismiss. See Fed. R. Civ. P. 8(c)(1) (listing examples

of affirmative defenses, including “illegality”); see also Brownmark Films, LLC v. Comedy

Partners, 682 F. 3d 687, 690 (7th Cir. 2012) (“[C]ourts should usually refrain from granting Rule

12(b)(6) motions on affirmative defenses.”); Cancer Found., Inc. v. Cerberus Capital Mgmt., LP,

559 F.3d 671, 674 (7th Cir. 2009) (“[A] complaint need not anticipate and overcome affirmative

defenses.”). Charles cites only decisions issued at the summary judgment stage, which provide no

support for his position at this, earlier stage.

        The IRS’s assessed penalty of 50% of the value of Mr. Park’s foreign accounts conforms

to the requirements of law. Charles has not shown that the assessed penalty was illegal, so the

Court denies the motion to dismiss Count I on that basis.

            C. Timeliness of Government’s FBAR Claim and Applicability to Charles as Mr.
               Park’s Estate Representative

        Charles argues that no FBAR liability arose until the IRS assessed a penalty against Mr.

Park on November 21, 2014, more than two years after his death. If the claim arose after Mr.

                                                   17
  Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 18 of 32 PageID #:1023



Park’s death in July 2012 and after the distribution of his Korean “estate” between November 2012

and January 2013, the argument goes, then there is no claim, as Mr. Park could not have paid the

FBAR penalty after his death, and neither Charles nor any other representative of Mr. Park’s estate

could pay a penalty before it existed.

       The government responds that, as an initial matter, its claim for FBAR liability accrued not

on the date of the assessment but on June 30, 2009, the date Mr. Park’s 2008 FBAR form was due.

See 31 C.F.R. § 1010.306(c). As the Tenth Circuit explained, in a separate but analogous context:

       A tax debt is created by the Tax Code, not the assessment process. See United States
       v. Drachenberg, 623 F.3d 122, 125 (2d Cir. 2010) (“A tax deficiency arises by
       operation of law on the date a tax return is due but not filed; no formal demand or
       assessment is required.”). The IRS “‘assessment’ refers to little more than the
       calculation or recording of a tax liability.” United States v. Galletti, 541 U.S. 114,
       122 (2004).

In re Mallo, 774 F.3d 1313, 1326 (10th Cir. 2014); see United States v. Ellet, 527 F.3d 38, 40 (2d

Cir. 2008) (“Tax liability . . . comes into being as of April 15. A tax deficiency notice . . . does not

create that liability.”) (internal quotation marks omitted); Rev. Rul. 79-310, 1979-2 C.B. 404

(1979) (citing United States v. Moore, 423 U.S. 77, 78 (1975)) (“Even though the decedent's

liability had not been assessed at the time of death, the liability was established and constituted a

debt due the United States.”); see also Bedrosian, 912 F.3d at 150-51 (explaining that, although

the FBAR statute is not in the Tax Code, it “was intended to promote, among other things, the

collection of federal taxes” and it is “part of the IRS’s machinery for the collection of federal

taxes”). Not only did Mr. Park’s FBAR liability arise before his death, the government argues, it

also survives his death, and the FBAR penalty can be collected against his heirs. See Schoenfeld,

344 F. Supp. 3d at 1369-1376 (claim for FBAR penalty survives penalized party’s death,

enforceable against his son); Garrity, 2019 WL 1004584, at *1 (FBAR claim proceeded to trial

and final judgment although the IRS assessed the FBAR penalty against the penalized party five

                                                  18
  Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 19 of 32 PageID #:1024



years after he had died); see also Compl., Garrity, Case No. 15 C 243 (D. Conn. Feb. 20, 2015)

(ECF No. 1) (describing circumstances of penalized party’s death and posthumous assessment).

       The Court agrees with the government’s position. The estate of a taxpayer who fraudulently

concealed a portion of his income during his lifetime, but died before he personally filed a

fraudulent return, cannot thereby “avoid a liability the taxpayer himself could not have avoided if

his conduct had been uncovered while he was alive.” See Kahr v. Comm’r, 414 F.2d 621, 626 (2d

Cir. 1969). By the same logic, the estate of a person who willfully fails to file an FBAR form

during his lifetime cannot avoid the penalty that the person could not have avoided if he had lived.

Schoenfeld, 344 F. Supp. 3d at 1375-76 (citing, inter alia, Kahr). In Schoenfeld, the court reasoned

that “remedial,” rather than punitive, claims typically survive a party’s death, 344 F. Supp. 3d at

1369-70, and courts have frequently held that actions to recover tax penalties are remedial, not

punitive, id. at 1371, in part because the purpose of such penalties, among other purposes, is to

reimburse the government for the heavy cost of investigating violations of its tax laws, id.at 1372-

73. The court concluded that FBAR claims survive the penalized party’s death for the same

reasons, and this Court finds that reasoning persuasive. The government’s claim based on Mr.

Park’s failure to file a 2008 FBAR form survives his death and is enforceable against his estate.

       Charles argues that the Schoenfeld decision stands for the opposite proposition—that an

FBAR claim cannot be enforced against an estate—but he misreads the decision. The Court stated

that the estate itself was not a proper party to that action, but the government could proceed against

the defendant’s son as a distributee of the estate or against some recognizable representative such

as “an appointed executor or administrator of the deceased party’s estate.” Id. at 1368-69 (citing,

inter alia, Valle v. Singer, No. 11 C 700, 2011 WL 13186681, at *8 (M.D. Fla. Dec. 7, 2011)

(citing cases in several jurisdictions)). That is precisely what the government has done in this case:



                                                 19
       Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 20 of 32 PageID #:1025



  it has sued the penalized party’s son as a distributee and as one of the people who, along with Mrs.

  Park, acted as a representative of the estate by overseeing its liquidation and the distribution of its

  proceeds.

           Defendants’ motion to dismiss is denied as to Count I.

III.    FIDUCIARY LIABILITY OF CHARLES PARK UNDER 31 U.S.C. § 3713

           Section 3713 provides as follows:

           (a)(1) A claim of the United States Government shall be paid first when--
               (A) a person indebted to the Government is insolvent and--
                   (i) the debtor without enough property to pay all debts makes a voluntary
                   assignment of property;
                   (ii) property of the debtor, if absent, is attached; or
                   (iii) an act of bankruptcy is committed; or
               (B) the estate of a deceased debtor, in the custody of the executor or
               administrator, is not enough to pay all debts of the debtor.
             (2) This subsection does not apply to a case under title 11.
           (b) A representative of a person or an estate (except a [bankruptcy] trustee)
           paying any part of a debt of the person or estate before paying a claim of the
           Government is liable to the extent of the payment for unpaid claims of the
           Government.

    31 U.S.C. § 3713 (emphasis added). To prove that a representative of an estate made a payment

    in violation of § 3713(b), the government must show that (1) the person was a fiduciary of the

    estate who (2) distributed the estate’s assets before paying a claim of the government and (3)

    knew or should have known of the government’s claim. United States v. Marshall, 798 F.3d

    296, 312 (5th Cir. 2015) (emphasis added). The third element is not apparent in the text of the

    statute, but courts have “read into the provision the additional requirement[] that the

    representative have ‘knowledge of the debt owed by the estate to the United States or notice of

    facts that would lead a reasonably prudent person to inquire as to [its] existence.’” United States

    v. Renda, 709 F.3d 472, 480 (5th Cir. 2013) (citing United States v. Coppola, 85 F.3d 1015, 1020

    (2d Cir. 1996)).



                                                    20
     Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 21 of 32 PageID #:1026



          Charles seeks dismissal of Count III, for fiduciary liability against him under 31 U.S.C. §

    3713, arguing that the government fails to state a claim because it fails to plead sufficient facts to

    support a reasonable inference that Charles knew or should have known of the government’s

    claim against his father. According to Charles, the complaint’s allegations that Charles was aware

    of his father’s FTC lawsuit and bankruptcy and that he had fled the country for South Korea are

    insufficient to support a reasonable inference that he also knew or should have known of the

    FBAR penalty.

          Charles’s argument is not convincing. The government alleges not only that Charles knew

    of the FTC lawsuit, the bankruptcy, and his father’s flight to South Korea, but also that he knew

    of efforts Mr. Park had made to put assets such as the family home beyond the reach of creditors

    and that he held assets in foreign bank accounts and other valuable foreign property. (3d Am.

    Compl. ¶¶ 56-57, 91-92, 94-95.) Based on these allegations as well as others (see id. ¶¶ 25, 36-

    40, 56-62), it is plausible that Charles’s familiarity with Mr. Park’s business and personal affairs

    might have put him on notice of facts that would lead a reasonably prudent person to inquire as

    to a potential tax debt or FBAR penalty arising out of the years following the FTC judgment and

    prior to the filing of the amended tax forms for those years in 2010. As the Court has already

    noted, the government need not prove its claim in the complaint; it need only state a plausible

    claim supported by enough factual detail to create a “reasonable expectation that discovery will

    yield evidence supporting the allegations.” See Olson v. Champaign Cty., Ill., 784 F.3d 1093,

    1103 (7th Cir. 2015) (citing Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009)). The government

    has done so here. 2 Charles’s motion to dismiss Count III is denied.


2
  The Court notes that, while the parties focus on Charles’s knowledge of the FBAR penalty or of facts that
would lead him to inquire about it, he may also have had knowledge of an unpaid portion of the FTC
judgment, which would presumably also trigger § 3713 as a “claim of the Government.” See 31 U.S.C. §
3701(b)(1) (defining “claim” for purposes of § 3713 as “any amount of funds or property that has been

                                                     21
      Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 22 of 32 PageID #:1027



IV.    FRAUDULENT TRANSFER UNDER 28 U.S.C. § 3304

          The Fair Debt Collection Practices Act provides that, in certain circumstances, transfers

  by someone who owes a debt to the United States are fraudulent as to that debt. As relevant

  here, the statute provides as follows:

          (b) Transfers without regard to date of judgment.--(1) Except as provided in
          section 3307, a transfer made or obligation incurred by a debtor is fraudulent as to
          a debt to the United States, whether such debt arises before or after the transfer is
          made or the obligation is incurred, if the debtor makes the transfer or incurs the
          obligation--
               (A) with actual intent to hinder, delay, or defraud a creditor.

  28 U.S.C. § 3304(b)(1)(A); see United States v. Schippers, 982 F. Supp. 2d 948, 964-65 (S.D. Iowa

  2013); United States v. Kirtland, No. 11-4090-JTM, 2012 WL 4463447, at *12 (D. Kan. Sept. 27,

  2012). The government may “obtain . . . avoidance of the transfer . . . to the extent necessary to

  satisfy the debt” or “a remedy . . . against the asset transferred or other property of the transferee.”

  28 U.S.C. § 3306(a). For transfers governed by § 3304(b)(1)(A), the government must bring the

  action “within 6 years after the transfer was made or the obligation was incurred or, if later, within

  2 years after the transfer or obligation was or could reasonably have been discovered by the

  claimant.” 28 U.S.C. § 3306(b)(1). Nina argues that the government’s § 3304(b)(1)(A) 3 claim

  against her is time-barred because most of the money Nina received from her parents, as described

  in the government’s complaint, changed hands between 2008 and 2010, more than six years before

  this case was filed on November 21, 2016.




  determined by an appropriate office of the Federal Government to be owed to the United States”); Renda,
  709 F.3d at 481-82 (“‘[C]laim’ has been interpreted expansively.”) (citing cases). But even assuming that
  Charles had to have notice of facts related to the FBAR penalty, the government’s allegations are sufficient,
  as the Court has explained.
  3
    The complaint does not specify any particular subsection of § 3304, but judging by their briefs, the parties
  appear to agree that § 3306(b)(1) provides the applicable statute of limitations, and it follows that they agree
  that § 3304(b)(1)(A) governs the underlying claim.

                                                        22
  Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 23 of 32 PageID #:1028



       The government responds that the two-year discovery rule of § 3306(b)(1) applies because

it did not discover and could not have discovered the transfers Nina received from her parents until

this Court permitted it to take limited discovery in November 2017.

       Nina replies that, while the attorneys litigating this case for the government may not have

known about the transfers until November 2017, surely the plaintiff in this case, the United States,

could have learned of most of them much sooner, particularly given that Nina must have reported

the income she earned from the condo to the government.

       Nina may well prove to be right in the end, but the Court cannot so conclude at the pleading

stage. The government was not required to anticipate this affirmative defense in drafting its

complaint, and a district court should not dismiss a claim as time-barred at the pleading stage

unless the plaintiff has “admitted all the ingredients of an impenetrable [statute of limitations]

defense.” Bader v. Air Line Pilots Ass’n, 113 F. Supp. 3d 990, 998 (N.D. Ill. 2015) (internal

alterations and quotation marks omitted); see Skinner v. Midland Funding, LLC, No. 16 C 4522,

2017 WL 1134490, at *2 (N.D. Ill. Mar. 27, 2017); Kesse v. Ford Motor Co., No. 14 C 6265, 2015

WL 920960, at *5 (N.D. Ill. Mar. 2, 2015). The government has not admitted facts that show

beyond all doubt that it could have discovered the allegedly fraudulent transfers to Nina more than

two years before filing this suit. It is unclear what the government knew when, or when it could

reasonably have discovered it; such details as what Nina and her parents reported to the

government about her income, for example, are not in the complaint or any other documents

properly before the Court at this early stage. The motion to dismiss is denied as to Count IV.




                                                23
     Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 24 of 32 PageID #:1029



V.    FRAUDULENT TRANSFER UNDER ILLINOIS UNIFORM FRAUDULENT
      TRANSFER ACT, 740 ILCS 160

         In Count V, the government seeks, alternatively, to set aside the transfers to Nina under the

 Illinois Fraudulent Transfer Act, 740 ILCS 160/5. Nina argues that the government does not meet

 its pleading burden because it is not clear whether the transfers were fraudulent in law or fact.

         The government responds that it has alleged that the transfers were made with the actual

 intent to frustrate creditors and that, at the time of the transfers, Mr. Park was insolvent, but did

 not receive reasonably equivalent value in exchange for the transfers, which allegations are

 sufficient to state a claim under either theory.

         Nina replies that the government’s claim cannot survive when it admits that there is glaring

 ambiguity within Count V, but she is incorrect. The government need not specify a legal theory

 in its complaint; it need only plead sufficient facts to state a claim. See United States ex rel. Sloan

 v. Waukegan Steel, LLC, No. 15 C 458, 2018 WL 1087642, at *4 (N.D. Ill. Feb. 28, 2018);

 Escarzaga v. Bd. of Trustees of Cmty. Coll. Dist. No. 508, No. 15 C 2568, 2015 WL 6445606, at

 *4 (N.D. Ill. Oct. 23, 2015). Further, under Federal Rule of Civil Procedure 8(d), the government

 can plead claims in the alternative. See Estate of Stepney v. UMG Recordings, Inc., No. 10-CV-

 8266, 2011 WL 2119130, at *3 (N.D. Ill. May 26, 2011). Nina seems to suggest in reply that, if

 the government intended to plead alternative legal theories, it should have pleaded the claim in

 separate counts, but nothing required the government to plead its claim in that fashion, and indeed,

 pleading separate legal theories in separate counts sometimes creates more confusion than clarity.

 See Wright v. Carter, No. 14 C 9109, 2015 WL 4978688, at *7 (N.D. Ill. Aug. 20, 2015). Nina

 has not identified any pleading defect in Count V, and the motion is denied as to the Illinois

 fraudulent transfer claim.




                                                    24
      Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 25 of 32 PageID #:1030



VI.    FEDERAL COMMON LAW UNJUST ENRICHMENT

          In Count VI, the government asserts a claim of unjust enrichment under federal common

  law against each of the Park children, seeking to recover the $400,000 payments distributed to

  them following the sale of Mr. Park’s South Korean property in 2012 and 2013. The Park children

  argue that a federal common law claim is only cognizable where necessary to fill gaps and

  interstices in a statutory scheme, and the complaint does not identify the gap that the government’s

  unjust enrichment claim fills, nor does it purport to plead unjust enrichment in the alternative.

  The government responds that the Park children ignore that courts also apply federal common law

  when it is necessary to protect uniquely federal interests, and, according to the government, the

  Court should do so here.

          The Supreme Court set forth the relevant governing principles as follows:

          There is, of course, “no federal general common law.” Erie R. Co. v. Tompkins, 304
          U.S. 64, 78 (1938). Nevertheless, the [United States Supreme] Court has recognized
          the need and authority in some limited areas to formulate what has come to be
          known as “federal common law.” See United States v. Standard Oil Co., 332 U.S.
          301, 308 (1947). These instances are “few and restricted,” Wheeldin v. Wheeler,
          373 U.S. 647, 651 (1963), and fall into essentially two categories: [1] those in which
          a federal rule of decision is “necessary to protect uniquely federal interests,” Banco
          Nacional de Cuba v. Sabbatino, 376 U.S. 398, 426 (1964), and [2] those in which
          Congress has given the courts the power to develop substantive law, Wheeldin at
          652.

  Texas Indus., Inc. v. Radcliff Materials, Inc., 451 U.S. 630, 640 (1981) (internal citations altered).

  Particularly in cases in the second category, as the Park children argue, courts have considered

  whether “the judicial creation of a right is ‘necessary to fill in interstitially or otherwise effectuate

  the statutory pattern enacted in the large by Congress.’” Bd. of Trs., Sheet Metal Workers’ Nat.

  Pension Fund v. Illinois Range, Inc., 71 F. Supp. 2d 864, 868-69 (N.D. Ill. 1999) (declining to

  recognize restitution cause of action based on failure to pay withdrawal liability under ERISA

  because plaintiff could obtain same relief under specific statutory provisions of ERISA, without

                                                     25
  Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 26 of 32 PageID #:1031



resorting to federal common law) (quoting Plucinski v. I.A.M. Nat. Pension Fund, 875 F.2d 1052,

1056 (3d Cir. 1989)); cf. UIU Severance Pay Tr. Fund v. Local Union No. 18-U, United

Steelworkers of Am., 998 F.2d 509, 513 (7th Cir. 1993) (recognizing employer’s federal common

law restitution claim to recover pension contributions paid by mistake because ERISA’s provisions

“[do] not establish a cause of action by which employers may seek to compel such a refund”)

(emphasis omitted). According to the Park children, this case is more like Sheet Metal Workers’

Fund than UIU Severance Pay Fund because the government has claimed relief directly under the

BSA, so if the government is entitled to relief at all, the statutory scheme itself provides it.

       Even if this is the right framework for analyzing the issue, the Park children have not

demonstrated that any unjust enrichment cause of action would merely duplicate the government’s

statutory causes of action, and, without fuller briefing, the Court is unwilling to so hold at this

early stage of the litigation. Further, the Park children argue that, if the government intends to

plead unjust enrichment in the alternative to other counts, it has not done so clearly enough, but

the Court disagrees. It is common to plead unjust enrichment claim in the alternative to other

claims, and it requires no magic formula; the plaintiff need only provide adequate notice by stating

a plausible claim. See, e.g., Smith-Brown v. Ulta Beauty, Inc., No. 18 C 610, 2019 WL 932022, at

*10 (N.D. Ill. Feb. 26, 2019). The government has done so here.

       Further, although the two categories the Supreme Court described in Texas Industries, 451

U.S. at 640, are “somewhat distinct analytically,” they are not “mutually exclusive,” and some

cases fall into both categories. See 19 Wright & Miller, Federal Practice & Procedure § 4514 (3d

Ed.). Among the “narrow areas” of law falling into the first category are “those concerned with

the rights and obligations of the United States.” Texas Indus., 451 U.S. at 640-41 (citing Clearfield

Tr. Co. v. United States, 318 U.S. 363, 366-67 (1943) (holding that federal law applied when



                                                  26
  Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 27 of 32 PageID #:1032



United States sued to recover value of a check issued by the United States and cashed on the basis

of a forged endorsement because “the rights acquired by [the United States] as a result of the

issuance [of the check] find their roots in . . . the Constitution and the statutes of the United

States”)); see United States v. Kimbell Foods, Inc., 440 U.S. 715, 726-27 (1979) (applying federal

law to determine the priority of liens stemming from federal lending programs because “federal

law governs questions involving the rights of the United States arising under nationwide federal

programs”) (citing Clearfield).

       In cases in which the government is a party and seeks to enforce its own pecuniary rights

and interests, particularly when the government’s “activities ‘arise from and bear heavily upon a

federal program,’” courts have held that uniquely “federal interests are sufficiently implicated to

warrant the protection of federal law,” Kimbell Foods, 440 U.S. at 726-27 (quoting United States

v. Little Lake Misere Land Co., 412 U.S. 580, 592-93 (1973)) (internal alterations omitted); see

also United States v. Marder, 208 F. Supp. 3d 1296, 1318 (S.D. Fla. 2016) (citing Clearfield and

Kimbell Foods) (applying federal law to unjust enrichment and other common law claims asserted

alongside Medicare-fraud False Claims Act claims because “these . . . claims involve rights of the

United States under a nationwide federal program”); United States v. Rogan, No. 02 C 3310, 2006

WL 8427270, at *21 (N.D. Ill. Oct. 2 2006) (citing Clearfield and Kimbell) (“Because the assertion

of these common-law claims [including unjust enrichment, asserted alongside a Medicare and

Medicaid-fraud False Claims Act claim] involves rights of the United States under a nationwide

federal program, federal common law governs these claims.”).

       The Court recognizes that the Supreme Court took a different tack in Stern, where it

specifically rejected the government’s argument that it should follow Clearfield and hold that




                                                27
    Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 28 of 32 PageID #:1033



federal common law governs transferee liability under a predecessor version of 26 U.S.C. § 6901,

reasoning as follows:

        Since [under the Erie doctrine] the federal courts no longer formulate a body of
        federal decisional law for the larger field of creditors’ rights in diversity cases, any
        such effort for the small field of actions by the Government as a creditor would be
        necessarily episodic. That effort is plainly not justified when there exists a flexible
        body of pertinent state law continuously being adapted to changing circumstances
        affecting all creditors.

Stern, 357 U.S. at 45. 4 But, as the Court has already explained in Part I of this Memorandum

Opinion and Order, Stern applies only if § 6901 applies, see also In re Pitts, 515 B.R. 317, 328

(C.D. Cal. 2014) (“Stern simply stands for the proposition that federal collection-procedure

statutes cannot create substantive liability where state law does not otherwise create any.”), and

this is not a case in which the government has proceeded under § 6901 to collect taxes.

        In this case, the government has asserted independent causes of action in an Article III

court to enforce its rights under a regulatory scheme requiring U.S. residents to report foreign bank

accounts, not only to “promote . . . the collection of federal taxes,” Bedrosian, 912 F.3d at 150,

but also to “combat money laundering” and other illegal activities, Schoenfeld, 344 F. Supp. 3d at

1357-58 (“The BSA requires businesses to keep records and file reports that are determined to

have a high degree of usefulness in criminal, tax, and regulatory matters [and] are heavily used by

law enforcement agencies . . . to identify, detect, and deter money laundering, whether it is in

furtherance of a criminal enterprise, terrorism, tax evasion or other unlawful activity.”). The

government’s rights pursuant to that nationwide program sufficiently implicate federal interests to

warrant the protection of federal law, under Clearfield, Kimbell Foods, and like cases.




4
  The three dissenting justices would have applied federal common law, reasoning that Congress’s
“nationwide scheme of taxation” required federal courts to fashion uniform federal rules. Stern, 357 U.S.
at 48-49 (Black, J., dissenting).

                                                   28
  Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 29 of 32 PageID #:1034



       Having determined that the government may assert an unjust enrichment claim under

federal common law, the Court must determine whether its allegations are sufficient to state a

claim. To state a federal unjust enrichment claim, the government must demonstrate that “‘(1) [it]

had a reasonable expectation of payment, (2) [defendants] should reasonably have expected to pay,

or (3) society’s reasonable expectations of person and property would be defeated by

nonpayment.’” Harris Tr. & Sav. Bank v. Provident Life & Acc. Ins. Co., 57 F.3d 608, 615 (7th

Cir. 1995) (quoting Provident Life & Acc. Ins. Co. v. Waller, 906 F.2d 985, 993–94 (4th Cir.

1990)). It is at least plausible, assuming the truth of the allegations of the complaint and drawing

reasonable inferences in the government’s favor, that (1) the government had a reasonable

expectation that, upon Mr. Park’s death, the proceeds of his estate would be used to pay his debts

to the government, and (2) Mr. Park’s children should have reasonably expected the same, rather

than to receive the proceeds of the sale of his South Korean property. The government has stated

a claim for unjust enrichment against the Park children under federal common law.

       The government adds in a footnote in its response brief that even if it does not state an

unjust enrichment claim under federal common law, it states an unjust enrichment claim under

Illinois law; but the Park children argue otherwise because Count VI makes no reference to Illinois

law anywhere. As the Court has already explained, the government need not plead a legal theory

in its complaint, so long as it pleads the facts to support one. See Escarzaga, 2015 WL 6445606,

at *4. Additionally, the Court notes that even when applying federal common law, courts may

“giv[e] content to [the] federal rule” by “adopt[ing] state law,” rather than fashioning a new rule

out of whole cloth. Kimbell Foods, 440 U.S. at 727-28; see also United States v. Vitek Supply

Corp., 151 F.3d 580, 586 (7th Cir. 1998) (“Any effort to collect a debt due to the United States

presents a claim under federal law, although state law may supply the substance of that federal



                                                29
       Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 30 of 32 PageID #:1035



   law.”). From that point of view, the government’s citation to Illinois law was not necessarily out

   of place.

           The government has adequately pleaded its federal common law unjust enrichment claim,

   so the Park children’s motion to dismiss Count VI is denied.

VII.    MOTION TO QUASH SERVICE

           On March 4, 2019, the government attempted to serve process on Mrs. Park at James’s

   home in Georgia. James has moved to quash service, arguing that his mother resides in South

   Korea, not with him in Georgia, so service on her at James’s home was improper.

           James may well be correct, but he has no standing to raise the issue. Numerous courts have

   held that “[c]o-defendants do not have standing to assert improper service claims on behalf of other

   defendants,” regardless of the alignment of their interests. Madu, Edozie & Madu, P.C. v.

   SocketWorks Ltd. Nigeria, 265 F.R.D. 106, 114-15 (S.D.N.Y. 2010); see In re Grana y Montero

   S.A.A. Sec. Litig., No. CV171105, 2019 WL 259778, at *3 (E.D.N.Y. Jan. 9, 2019), report and

   recommendation adopted, No. 17CV1105, 2019 WL 1046627 (E.D.N.Y. Mar. 5, 2019); Aqua-

   Chem, Inc. v. Bariven, S.A., No. 3:16-CV-553, 2017 WL 10379636, at *4 (E.D. Tenn. Aug. 17,

   2017); United States v. Stewart Mech. Enterprises, Inc., No. 3:10CV-712-S, 2012 WL 2312051,

   at *2 (W.D. Ky. June 18, 2012); Sayles v. Pac. Engineers & Constructors, Ltd., No. 08-CV-676S,

   2009 WL 791332, at *5 (W.D.N.Y. Mar. 23, 2009); see also Lawson v. Qingdao Taifa Grp. Co.,

   No. 1:10-CV-753-JMS-DKL, 2013 WL 5303741, at *2-3 (S.D. Ind. Sept. 19, 2013) (garnishee

   defendant had no standing to assert that court had no personal jurisdiction over judgment defendant

   based on defective service); Burnett v. Country Mut. Ins. Co., No. 12-CV-0019, 2013 WL

   12234282, at *6 (W.D. Wis. May 3, 2013) (“[A] party may object to personal jurisdiction or

   improper service of process only on behalf of himself or herself, since the objection may be



                                                   30
  Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 31 of 32 PageID #:1036



waived.”) (internal quotation marks and alterations omitted) (applying Wisconsin law, but, finding

no case on point, citing case law in numerous jurisdictions); In re Shelton Fed. Grp., LLC, No. 15-

00623, 2018 WL 4468331, at *2 (Bankr. D.D.C. Aug. 21, 2018) (defendant in adversary

proceeding had neither constitutional standing nor prudential standing to contest service on

debtor); Durham v. JP Morgan Chase Bank, N.A., 87 N.E.3d 1157 (unpublished table decision),

2017 WL 3222942, at *2-3 (Ind. Ct. App. 2017) (Barnes, J., dissenting) (“I conclude that, in

general, a defendant cannot challenge the lack of proper service on a co-defendant unless the

complaining defendant’s rights would be prejudiced.”); People v. Matthews, 76 N.E.3d 1233,

1238-39 (Ill. 2016) (“[B]ecause objections to personal jurisdiction and improper service may be

waived, a party may object to personal jurisdiction and improper service of process only on behalf

of himself or herself.”) (internal quotation marks omitted).

       This court agrees with these decisions. Nothing hinders Mrs. Park from contesting

improper service in her own right, see Shelton Fed. Grp., 2018 WL 4468331, at *2, and James has

not given any reason why his own interests require him to do it for her, cf. Durham, 2017 WL

3222942, at *2; the only case James cites, Madu, 265 F.R.D. at 114-15, is to the contrary. As a

number of the above-cited cases have explained, a defendant can decide to waive service, and it is

improper for another defendant to make that decision for her. The Court denies James’s motion

to quash, without prejudice to Mrs. Park’s right to make the same motion on her own behalf.




                                                31
  Case: 1:16-cv-10787 Document #: 96 Filed: 05/24/19 Page 32 of 32 PageID #:1037



                                        CONCLUSION

       For the reasons set forth above, the Court denies the Park children’s motion to dismiss [74]

and James’s motion to quash [88]. A status hearing is set for June 27, 2019 at 9:30 a.m.




SO ORDERED.                                                 ENTERED: May 24, 2019




                                                            ______________________
                                                            HON. JORGE L. ALONSO
                                                            United States District Judge




                                               32
